Citation Nr: 0206619	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  95-36 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
service-connected tendonitis, left Achilles tendon, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied increased disability rating for 
service-connected tendonitis, left Achilles tendon, currently 
rated as 20 percent disabling.

A hearing was held on December 16, 1998, by means of video 
conferencing equipment, with the appellant in New Orleans, 
Louisiana, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000) and who is rendering the 
determination in this case.  The Board remanded the case for 
further development in May 1999.

In a October 1999 VA Addendum to a July 1999 VA examination 
report, the examiner noted that the veteran informed the 
examiner that he would like to get trained to work a desk job 
due to the impairment caused by his service-connected left 
ankle disorder.  This statement is referred to the RO for 
whatever action, if any, is appropriate.

In a January 2002 statement on VA Form 21-4138, the veteran 
appears to make a claim for dental benefits.  This statement 
is referred to the RO for appropriate action.


REMAND

Tendonitis, left Achilles tendon, is rated under Diagnostic 
Code 5024-5271, the first number corresponding to the disease 
itself or one closely analogous to it, tenosynovitis, and the 
second number representing the residual condition, limitation 
of motion of the ankle.  38 C.F.R. § 4.27.  The VA Schedule 
for Rating Disabilities requires that the disease under 
Diagnostic Code 5024 be rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Under the criteria for rating limitation of motion of the 
ankle, the highest schedular rating available, 20 percent for 
marked limitation of motion, has been assigned in this case 
since 1991.

In seeking a higher rating, the veteran argued at the 
December 1998 hearing before the Board and in an April 1999 
statement that a separate rating should be assigned for 
arthritis of the ankle, and, in support of his argument, he 
referred to an opinion of VA General Counsel holding that a 
claimant who had arthritis of the knee and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997).  The veteran also 
argued that his ankle disability should be rated analogously 
under Diagnostic Code 5270 for ankylosis of the ankle or that 
a higher rating should be assigned under sections 4.40 and 
4.45 and the holding of the United States Court of Appeals 
for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995); 38 C.F.R. § 4.40, 4.45.

In May 1999, the Board remanded the case for an examination 
in which the examiner would take into consideration the 
factors in sections 4.40 and 4.45 in describing the degree of 
disability resulting from the service-connected left ankle 
disability.  The Board also requested that the examiner state 
whether the veteran had arthritis in the left ankle and, if 
so, whether it was the result of the service-connected 
tendonitis or otherwise incurred during active service.

On a July 1999 VA Joints examination report, the examiner 
diagnosed degenerative joint disease, left ankle; left 
calcaneofibular ligament injury; and injury to the left 
Achilles tendon at the insertion of the Achilles tendon to 
the calcaneum.  The examiner stated,

I am of the opinion that this patient's 
service-connected left ankle condition 
has resulted in the patient's permanent 
and total disability to work as a mail 
carrier and even to walk on few 
days. . . .  As the left ankle is swollen 
significantly and very severely painful 
and tender and as there is a definite 
documentation of injury to the left 
ankle, I am of the opinion that this 
patient's current disability to work is 
due to the left ankle condition.

Upon review of the July 1999 examination report, the RO 
requested the examiner to provide an addendum in which he 
answered the request of the Board's remand order to state 
whether the veteran had arthritis of the left ankle and, if 
so, whether it was the result of the service-connected 
tendonitis or otherwise incurred in service.  In an October 
1999 Addendum, the examiner stated that a bone scan had been 
done to see if there were any arthritis of the left ankle and 
there was no arthritis of the left ankle.  The report of the 
bone scan is not in the claims folder.  Moreover, the 
examiner did not revise his July 1999 diagnosis of 
degenerative joint disease, left ankle, although 
"degenerative joint disease" may be synonymous with 
osteoarthritis.  Stedman's Medical Dictionary 495 (26th ed. 
1995); Dorland's Illustrated Medical Dictionary 481 (28th ed. 
1994).  In addition, the July 1999 examination report is now 
nearly three years old.  For these reasons, further 
development of the medical evidence is needed in this case.

In a May 2002 statement, the veteran argued that the 
statements of the VA examiner in July 1999 raised the issues 
of a total rating based on individual unemployability and of 
an extraschedular rating.  When the issue of extraschedular 
entitlement under section 3.321(b)(1) of VA regulations is 
raised in the context of an appealed increased rating claim, 
it should be viewed as a component or "subissue" of the 
claim for an increased rating.  VAOPGCPREC 6-96 at para. 11 
(Aug. 16, 1996); 38 C.F.R. § 3.321(b)(1).  Moreover, because 
the veteran's left ankle disability is the sole 
service-connected disability in this case, entitlement to a 
total rating based on individual unemployability under 
section 4.16(b) may also be considered a component or 
subissue of the increased rating claim.  VAOPGCPREC 6-96 at 
para. 12; 38 C.F.R. § 4.16(b).  Because the Board has 
jurisdiction to review the claim for an increased rating, the 
Board also has jurisdiction of the subissues of entitlement 
to an extraschedular rating and to a total rating based on 
individual unemployability.  However, before the Board may 
review such subissues in the first instance, the Board must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on those questions 
and to address the questions at a hearing and, if not, 
whether the claimant will be prejudiced by the Board's review 
of the subissues.  VAOPGCPREC 6-96 at para. 19; Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

In this case, the Board concludes that the veteran should be 
given notice of the complete provisions of sections 
3.321(b)(1) and 4.16(b), before the Board reviews the 
subissues on appeal.  Moreover, the Board may not assign an 
extraschedular rating under section 3.321(b)(1) or grant a 
total rating based on individual unemployability under 
section 4.16(b) because the authority for assigning such 
ratings is vested in certain VA officials.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  Accordingly, the Board concludes that 
the matter of the extraschedular rating and total rating 
based on individual unemployability should be remanded to the 
RO for consideration in the first instance.  See Chairman's 
Memorandum No. 01-02-01, 9.c.(2).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should ask the veteran to 
provide the names and addresses of health 
care providers where he has been treated 
for his service-connected left ankle 
disorder since July 1999 and obtain any 
records adequately identified by the 
veteran and place them in the claims 
file.

2.  The RO should specifically attempt to 
obtain the report of the bone scan of the 
left ankle referred to by the VA examiner 
in the October 1999 Addendum to the July 
1999 examination report and place the 
bone scan report in the claims file.

3.  After any documentation obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the RO should schedule the veteran 
for a VA examination to assess the nature 
and extent of disability resulting from 
the service-connected tendonitis, left 
Achilles tendon.  The veteran's claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests should 
be conducted, including x- rays, MRI, and 
CAT scans, which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of left ankle pathology 
found to be present.  The examiner should 
provide a complete rationale for all 
conclusions reached.

With respect to the functioning of 
the veteran's left ankle and foot, 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis, instability, 
dislocation, deformity or other 
impairment.  The examiner should provide 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on motion.  The examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his left ankle 
and foot.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see 38 C.F.R. § 4.40 
(functional loss may be due to pain, 
supported by adequate pathology).

The examiner should review the 
findings of examiners on medical reports 
in the claims file, including the July 
1999 VA examination report, of 
degenerative joint disease of the left 
ankle and the finding on the October 1999 
Addendum of no arthritis of the left 
ankle.  The examiner should clarify 
whether there is arthritis of the left 
ankle and explain the apparent 
discrepancy in the findings of record.  
If arthritis is present, the examiner 
should provide an opinion as to whether 
this condition more likely than not was 
caused by the veteran's service-connected 
tendonitis, left Achilles tendon, or 
otherwise incurred during his active duty 
service or related to the injury 
sustained to his left ankle in service.

4.  Following completion of the above 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should fully develop the 
subissues of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) and a total 
rating based on individual 
unemployability under 38 C.F.R. 
§ 4.16(b), raised in the May 2002 
statement of the veteran's accredited 
representative, including obtaining or 
updating information on the veteran's 
employment history and educational and 
vocational attainment, since the RO 
adjudicated the total rating issue in May 
1995.

6.  The RO should readjudicate the claim 
for an increased rating for tendonitis, 
left Achilles tendon, including whether 
referral to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for consideration of 
an extraschedular rating is warranted 
under 38 C.F.R. § 3.321(b)(1) and whether 
referral to the Director, Compensation 
and Pension Service, for consideration of 
a total rating based on individual 
unemployability is warranted in this 
case.

7.  Should the decision remain 
unfavorable, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case which 
includes notice of sections 3.321(b)(1) 
and 4.16(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

